                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

KRISTINA MYERS,

                               Plaintiff,

v.                                                     Case No. 17-2682-CM

VIRGIL BREWER,

                               Defendant.


                                            ORDER

          This case involves the 2017 shooting death of Steven Myers by defendant Virgil

Brewer, acting in his capacity as Barber County Undersheriff. Plaintiff Kristina Myers

filed this excessive force civil rights action on November 30, 2017, against defendants

Brewer and Lonnie Small, the acting Barber County Sheriff. Defendants filed motions to

dismiss.1 The presiding U.S. District Judge, Carlos Murguia, dismissed Small from the

case.2 Judge Murguia granted Brewer’s motion to dismiss in part but denied the motion

with respect to his qualified immunity argument.3 Defendant appealed the decision to the

Tenth Circuit and, on August 3, 2018, this court stayed the case pending the resolution of




1
    ECF Nos. 10, 17.
2
    ECF No. 35.
3
    Id.

                                              1
O:\ORDERS\17-2682-CM-54.DOCX
the appeal.4 Meanwhile, on September 5, 2018, the State of Kansas charged defendant

with involuntary manslaughter in Barber County District Court based on the same

shooting.5

         On July 24, 2019, the Tenth Circuit affirmed Judge Murguia’s qualified-immunity

ruling.6 Defendant filed a petition for rehearing on August 7, 2019,7 which the Tenth

Circuit denied on August 22, 2019.8 Defendant has notified the court he intends to file a

petition for a writ of certiorari with the United States Supreme Court, which is due by

November 20, 2019.9

         On September 4, 2019, plaintiff filed the instant motion to lift the stay, arguing this

court resumed jurisdiction after the Tenth Circuit issued its mandate10 and the court should

allow discovery to begin.11 Defendant opposes the motion, arguing the court should keep

the stay in place pending resolution of defendant’s petition for writ of certiorari and




4
    ECF No. 44.
5
    See State v. Brewer, Barber County Case No. 2018-CR-70.
6
    ECF No. 48.
7
    ECF No. 51.
8
    See Myers v. Brewer, et al., Case No. 18-3145 (10th Cir. Aug. 22, 2019).
9
    ECF No. 53.
10
     ECF No. 52.
11
     ECF No. 54.

                                                2
O:\ORDERS\17-2682-CM-54.DOCX
resolution of the Barber County District Court criminal proceedings.12 For the reasons

discussed below, the court grants plaintiff’s motion.

Analysis

         Though not cited by the parties, 28 U.S.C. § 2101(f) controls. As uniformly

interpreted and applied, § 2101(f) provides that, “only the court of appeals or a justice of

the Supreme Court can stay the execution or enforcement of the court of appeals’

judgment.”13 Courts in this district have interpreted this statute as prohibiting a district

court from issuing a stay during the pendency of a petition to the Supreme Court for writ

of certiorari.14 In Vogt v. City of Hays, Kansas, the district court entered judgment for all

defendants.15 After the plaintiff appealed, the Tenth Circuit reversed the dismissal of one

defendant and remanded the case to the district court for further proceedings. The court




12
     ECF No. 56.
13
  Black & Veatch Corp. v. Aspen Ins. (UK) Ltd., No. 12-2350-SAC, 2018 WL 2020543, at
*1 (D. Kan. May 1, 2018) (citing Brinkman v. Department of Corrections of State of Kan.,
857 F. Supp. 775, 777 (D. Kan. 1994)).
14
  Sprint Communications Co., L.P. v. Time Warner Cable, Inc., No. 11-2686-JWL, 2019
WL 3532063, at *2 (D. Kan. Aug. 2, 2019) (citing Brinkman v. Department of Corrections
of State of Kan., 857 F. Supp. 775, 776-77 (D. Kan. 1994); Ventas, Inc. v. HCP, Inc., 2011
WL 3678819, at *1-2 (W.D. Ky. Aug. 22, 2011) (federal courts have reached a consensus
in ruling that district courts lack jurisdiction to stay execution of an appellate court
judgment); William A. Graham Co. v. Haughey, 794 F. Supp. 2d 566, 567-69 (E.D. Pa.
2011); Gander v. FMC Corp., 733 F. Supp. 1346, 1347 (E.D. Mo. 1990)).
15
 Vogt v. City of Hays, Kansas, No. 15-1150-JTM-GEB, 2017 WL 1250826, at *3 (D. Kan.
Apr. 5, 2017).

                                             3
O:\ORDERS\17-2682-CM-54.DOCX
set the case for a scheduling conference, but before the conference, the defendant filed a

motion to stay. The court analyzed § 2101(f) and “its limitations on the authority of the

district court to stay a case following a mandate.”16 Applying the statute, the court

concluded that § 2101(f) “[did] not permit it to exercise jurisdiction to stay the Tenth

Circuit’s final judgment pending the filing of resolution of [the] defendant’s petition for

writ of certiorari.”17 The court further instructed the defendant it could seek a stay from

either the Tenth Circuit or the Supreme Court.18

           Accordingly, “once the court of appeals has issued its mandate . . . any subsequent

appeal to the Supreme Court is of the judgment of the court of appeals, not the judgment

of the district court.”19 Under § 2101(f) and Fed. R. App. P. 41(d), the power to issue a

stay belongs to the appellate courts and the Supreme Court.20 Defendant previously filed

a petition for rehearing, which the Tenth Circuit denied. For this court to grant the stay as

requested would permit defendant to obtain in the district court relief that the Tenth Circuit




16
     Id.
17
     Id. at *4.
18
     Id.
19
     Sprint Communications Co., L.P., 2019 WL 3532063, at *2.
20
     Id.

                                                4
O:\ORDERS\17-2682-CM-54.DOCX
specifically denied.21 This court therefore lacks jurisdiction to stay the Tenth Circuit’s

mandate.

           The undersigned recognizes there are ongoing criminal proceedings in Barber

County, including a trial that was set to begin on September 23, 2019.22 On September 27,

2019, the parties submitted a joint update indicating, upon defendant’s motion, the criminal

case has been transferred from Barber County to Wyandotte County.23 The trial has been

continued to a not-yet-determined date and venue.24 Defendant may have sound arguments

for seeking a stay until the conclusion of the criminal trial, but still this court lacks

jurisdiction to stay the Tenth Court’s mandate. Defendant has the right to seek a stay from

the appellate court, and although defendant’s deadline to file a petition for writ of certiorari

is not until November 20, 2019, it may be prudent for defendant to file a petition early if

he intends to seek a stay.

           IT IS THEREFORE ORDERED that plaintiff’s motion is granted. By November

1, 2019, the parties shall confer and submit their Rule 26(f) planning meeting report, as set

forth in the initial scheduling order filed along with this order. Although the parties may

begin discovery, plaintiff shall not depose defendant nor serve interrogatories on defendant



21
     Vogt, 2017 WL 1250826, at *3.
22
     ECF No. 56.
23
     ECF No. 59.
24
     Id.

                                               5
O:\ORDERS\17-2682-CM-54.DOCX
before the scheduling conference on November 18, 2019. To the extent defendant has

specific objections to other discovery served before the resolution of the criminal case,

defendant shall raise those objections with the court on an individual basis.

        IT IS SO ORDERED.

        Dated September 27, 2019, at Kansas City, Kansas.

                                           s/ James P. O=Hara
                                          James P. O=Hara
                                          U.S. Magistrate Judge




                                             6
O:\ORDERS\17-2682-CM-54.DOCX
